Citation Nr: 0946216	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  97-28 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for status post transverse 
myelitis, C1-C5, centering in C3.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The Veteran had active service from May 1973 to May 1993.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  Following the issuance of this 
rating decision, the RO in Oakland, California assumed 
jurisdiction of this claim and certified it the Board for 
appellate review.   

The Board remanded this claim to the RO for additional action 
in March 2001.  At that time, a claim of entitlement to 
service connection for posttraumatic stress disorder was also 
on appeal.  In a rating decision dated December 2003, 
however, the RO granted that claim.  It is thus no longer 
before the Board for appellate review.  

The Board affirmed the RO's denial by decision dated January 
2007.  The Veteran then appealed the Board's January 2007 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In November 2008, the Court issued an Order 
disposing of this case based on consent and granting the 
parties' November 2008 Joint Motion For Remand Of BVA 
Decision On Appeal (joint motion). 

The Board in turn REMANDS this claim to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  


REMAND

In October 2009, the Veteran submitted additional evidence 
directly to the Board, which is pertinent to his claim.  His 
representative declined to waive consideration of this 
evidence by the RO in the first instance.  Under 38 C.F.R. § 
20.1304(a) (2009), such consideration is thus necessary.

Second, upon receipt and prior to consideration of most 
applications for VA benefits, VA is tasked with satisfying 
certain procedural requirements outlined in the Veterans 
Claims Assistance Act of 2000 (VCAA) and its implementing 
regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  One such requirement is to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim.  38 U.S.C.A. §§ 5103(a), 5103A 
(West 2002); 38 C.F.R. § 3.159(b), (c) (2009).

In this case, VA has not provided the Veteran adequate 
assistance with regard to his claim such that any decision to 
proceed in adjudicating it would prejudice the Veteran in the 
disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).  

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing a claimant a medical examination or obtaining a 
medical opinion when an examination or opinion is necessary 
to make a decision on a claim.  In such a case, the record 
must contain competent evidence that the claimant has a 
current disability or signs and symptoms of a current 
disability, that he suffered an event, injury or disease in 
service or has a presumptive disease or symptoms thereof 
manifesting during the presumptive period, and that the 
disability or signs and symptoms of disability may be 
associated with the event, injury or disease.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

Here, a medical opinion is necessary because the Veteran has 
been diagnosed with a presumptive disease, the initial 
symptoms of which might have manifested during the 
presumptive period.  As the parties point out in their joint 
remand, the record in this case is large and medically 
complex, revealing various diagnoses, including myelitis, and 
hypotheses as to the etiology of the condition on appeal.  
The Veteran asserts, in part, that his condition might be due 
to myelitis, a presumptive condition, which manifested as 
early as service or during the year after his discharge 
therefrom.  He urges the Board to obtain his treatment 
records from a VA facility in Santa Barbara because those 
records allegedly record the initial manifestations of the 
myelitis.    

Such records need not be obtained as they are already part of 
the claims file, in Volume II, to be specific.  They show 
that, in late 1994, the Veteran reported hand tremors and 
memory loss of three years duration.  A report of brain scan 
also conducted in late 1994 as part of a Persian Gulf 
Registry examination, revealed abnormalities.  These reported 
symptoms and documented abnormalities prompted a medical 
professional to note an onset date of 1991 for the hand 
tremors and memory loss.  

Less than a year after the Veteran reported the neurological 
abnormalities, in June 1995, he developed left-sided and then 
right-sided weakness, which necessitated hospitalization.  On 
direct admission to a neurology clinic, he was apneic and 
sinus bradycardic.  Medical professionals administered 
oxygen, but his condition progressed to asystole.  This 
necessitated CPR and epinephrine, which successfully 
stabilized him for transfer to an intensive care unit.  At 
the time, he had shallow breathing and required intubation 
secondary to respiratory failure.  An EMG conducted in July 
1995 revealed C2 to C5 anterior spinal cord linear 
enhancement, no atrophy, and no cord compression.  The 
Veteran's severe medical state necessitated hospitalization 
until September 1995.  On discharge, a physician diagnosed 
acute cervical myelopathy of C2 to C5 with diffuse 
quadriplegia and respiratory failure secondary to anterior 
spinal cord infarct versus viral myelitis, resolving. 

Since this hospitalization, multiple medical professionals 
have offered opinions as to the cause of the Veteran's spinal 
cord disability, but no such professional has specifically 
reviewed all of the 1994 records collectively and then 
addressed whether the Veteran's myelitis manifested to a 
compensable degree within a year of his discharge from 
service.  Such an opinion is needed for the Board to respond 
adequately to the Veteran's assertions and to comply with the 
parties' directives in their joint remand.

Based on the foregoing, this case is REMANDED for the 
fol
low
ing 
act
ion
:

1.  Transfer the Veteran's claims file to 
an appropriate specialist for a medical 
opinion in support of the Veteran's 
claim.  Forward the claims file to the 
examiner for review of all pertinent 
documents therein; particularly those 
dated in 1994, and ask the examiner to 
confirm in the examination report that 
such a review was conducted.  Then ask 
the examiner to: 

a) offer an opinion as to whether 
myelitis, diagnosed by multiple 
medical professionals, manifested to 
a compensable degree within a year 
of the Veteran's discharge from 
service; 

b) discuss the significance of the 
Veteran's 1994 treatment records 
from the VA facility in Santa 
Barbara, California and the report 
of the brain scan conducted in 
December 1994 as part of a Persian 
Gulf Registry examination; 

c) provide detailed rationale, with 
specific references to the record, 
for the opinions expressed; and   

d) if an opinion cannot be 
expressed without resort to 
speculation, discuss why such 
is the case.

2.  Readjudicate the claim being remanded 
based on all of the evidence of record, 
including that which the Veteran 
submitted directly to the Board in 
October 2009.  In so doing, consider 
whether the Veteran is entitled to 
service connection for his spinal cord 
disability on a presumptive basis under 
38 C.F.R. 
§§ 3.307, 3.308 (2009).  If the benefit 
sought on appeal is not granted, issue a 
supplemental statement of the case.  

Subject to current appellate procedure, return this case to 
the Board for further consideration, if otherwise in order.  
By this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the remanded claim.  The Veteran need 
not act unless he receives further notice.  He does, however, 
have the right to submit additional evidence and argument on 
the remanded claim.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


